Citation Nr: 0720207	
Decision Date: 07/06/07    Archive Date: 07/18/07	

DOCKET NO.  04-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis. 

2.  Entitlement to service connection for chronic dysentery. 

3.  Entitlement to service connection for beriberi. 

4.  Entitlement to service connection for malnutrition. 

5.  Entitlement to service connection for pellagra. 

6.  Entitlement to service connection for peptic ulcer 
disease, including hyperacidity. 

7.  Entitlement to service connection for peripheral 
neuropathy. 

8.  Entitlement to service connection for irritable bowel 
syndrome. 

9.  Entitlement to service connection for the residuals of a 
shrapnel wound to the left shoulder. 

10.  Entitlement to service connection for malaria. 

11.  Entitlement to an initial evaluation in excess of 30 
percent for arteriosclerotic heart disease. 

12.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to July 
1942, and from August to September 1945.  He was a prisoner 
of war of the Japanese Government from April 10 to July 16, 
1942.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and January 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for post-traumatic 
osteoarthritis, beriberi, malnutrition, peripheral 
neuropathy, and the residuals of a shrapnel wound to the left 
shoulder, as well as increased evaluations for the veteran's 
service-connected arteriosclerotic heart disease and post-
traumatic stress disorder, is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic dysentery is not shown to have been present in 
service, or at any time thereafter.

2.  Pellagra is not shown to have been present in service, or 
at any time thereafter.

3.  Peptic ulcer disease (including hyperacidity) is not 
shown to have been present in service, or at any time 
thereafter.

4.  Irritable bowel syndrome is not shown to have been 
present in service, or at any time thereafter.

5.  The veteran currently exhibits no signs or symptoms of 
malaria.  

6.  The veteran's appellate assertions are of little to no 
probative value


CONCLUSIONS OF LAW

1.  Chronic dysentery was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Pellagra was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Peptic ulcer disease (including hyperacidity) was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

5.  Chronic residuals of malaria were not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a July 2003 RO 
hearing; service administrative records; VA examination 
reports; and various statements from the veteran's private 
physicians.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
multiple disabilities, including chronic dysentery, pellagra, 
peptic ulcer disease (including hyperacidity), irritable 
bowel syndrome, and residuals of malaria.  In pertinent part, 
it is contended that all of the aforementioned disabilities 
had their origin during the veteran's period of active 
military service, and, specifically, during his period of 
confinement as a prisoner of war.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and ulcer disease or malaria becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Finally, where a veteran is a former prisoner of war and was 
detained or interned for not less than 30 days, and chronic 
dysentery, pellagra, or irritable bowel syndrome becomes 
manifest to a degree of 10 percent any time after such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, available service medical records show 
no evidence of peptic ulcer disease (including hyperacidity), 
chronic dysentery, pellagra, or irritable bowel syndrome.  
While in an Affidavit for Philippine Army Personnel dated in 
August 1945, the veteran gave a history of malaria, there is 
no indication that, at any time during the veteran's period 
of active military service, he actually suffered from 
malaria.  Moreover, as of the time of a VA infectious disease 
examination in October 2002, there were "no present signs or 
symptoms" of malaria.  A VA gastrointestinal examination 
conducted at that same time showed evidence only of 
hypertrophic gastritis and a sliding hiatal hernia, with no 
evidence whatsoever of ulcer disease.  Subsequent VA 
examinations conducted in November 2002 and January 2004 were 
similarly negative for evidence of any of the disabilities at 
issue.  

In point of fact, it has yet to be demonstrated that the 
veteran suffers from chronic dysentery, pellagra, peptic 
ulcer disease (including hyperacidity), irritable bowel 
syndrome, or residuals of malaria.  Under the circumstances, 
service connection for those disabilities must be denied.  

The Board is cognizant of the veteran's assertions on appeal.  
The Board also acknowledges that the veteran has medical 
expertise.  However, the Board finds that the veteran's 
assertions are of no probative value.  See Black v. Brown, 10 
Vet. App. 279 (1997); Goss v. Brown, 9 Vet. App. 109 (1996); 
see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine, or participated in treatment).  A medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, or based upon undocumented 
historical reports.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, an opinion may be reduced in probative value, 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge.  
While the Board does not doubt the qualifications of the 
veteran, there is no adequate foundation in the current 
record to establish that he has special knowledge in to 
provide a competent opinion as to whether he has any of the 
above claimed disorders.  Moreover, with all due respect to 
the veteran, the objective medical evidence is negative in 
this regard; therefore, his opinion/assertions are of little 
to no probative weight in this case.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

As previously alluded to, in order to establish entitlement 
to service connection, there must be evidence of disease or 
injury in service and a present disability which is 
attributable to such disease or injury.  Where there is no 
evidence of current disability associated with events in 
service, the claim must be denied.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The veteran is free to submit applications to reopen his 
claims if any of the above disorders objectively manifest to 
a compensable degree at a later date.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of February 2002 and 
March 2004, which the 2002 notice was issued prior to the 
November 2002 and January 2003 rating decisions, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  
Although it appears as though the veteran did not receive 
notice of the degree of disability, and effective date of the 
disability for the above referenced service connection 
claims, the Board notes that the claims have been denied as 
no competent evidence of current disability is present.  As 
such, any defective notice in this regard is rendered moot, 
and the veteran has not been prejudiced. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for chronic dysentery is denied.

Service connection for pellagra is denied.

Service connection for peptic ulcer disease (including 
hyperacidity) is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for malaria is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic osteoarthritis, 
beriberi, malnutrition, peripheral neuropathy, and the 
residuals of a shrapnel wound to the left shoulder, as well 
as increased initial evaluations for service-connected 
arteriosclerotic heart disease and post-traumatic stress 
disorder.

Once again, it is argued that the veteran's post-traumatic 
osteoarthritis, beriberi, malnutrition, peripheral 
neuropathy, and residuals of a shrapnel wound to the left 
shoulder had their origin during his period of confinement as 
a prisoner of war of the Japanese Government.  The veteran 
further contends the current manifestations of his service-
connected arteriosclerotic heart disease and post-traumatic 
stress disorder are more severe than presently evaluated, and 
productive of a greater deal of impairment than is reflected 
by the respective 30 percent schedular evaluations now 
assigned.  

As regards the disabilities for which the veteran seeks 
service connection, available service administrative and 
medical records show no evidence of post-traumatic 
osteoarthritis, beriberi, malnutrition, peripheral 
neuropathy, or a shrapnel wound to the left shoulder.  
However, in correspondence of January 2002, one of the 
veteran's private physicians indicated that radiographic 
studies of the veteran's cervical spine were consistent with 
the presence of osteoarthritis.  In correspondence of April 
2002 and May 2003, another of the veteran's private 
physicians seemed to indicate that the veteran had in the 
past suffered from both beriberi and malnutrition, and that 
he continued to exhibit certain symptoms of those disorders.  
Moreover, in correspondence of January 2002 and May 2003, a 
third private physician wrote that, based on his 
electromyographic results, the veteran suffered from 
peripheral neuropathy of the lower extremities.  Finally, in 
a statement of May 2007, another of the veteran's private 
physicians wrote that, following a review of the veteran's 
claims file and pertinent medical records, she was of the 
opinion that the veteran had suffered a shrapnel wound to his 
left shoulder in 1942, significant residuals of which he 
still suffered.  In the opinion of the veteran's private 
physician, it was "at least as likely as not" that the 
veteran's current left shoulder condition was the result of 
an inservice shrapnel injury to the left shoulder.

As noted above, where a veteran is a former prisoner of war 
and was detained or interned for not less than 30 days (as in 
this case), and certain diseases and/or disabilities become 
manifest to a degree of 10 percent any time after such 
service, such diseases shall be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Included in this list of 
"presumptive" diseases are post-traumatic osteoarthritis, 
beriberi, malnutrition, and peripheral neuropathy.  
Accordingly, in order to prevail on his claims for service 
connection, the veteran need only show that he currently 
suffers from the aforementioned disabilities to a compensable 
degree.  While in the opinion of a number of the veteran's 
private physicians, he does, in fact, suffer from those 
disabilities, no actual treatment records from any of those 
physicians are at this time a part of the veteran's claims 
folder.  Nor is it clear whether, based on various VA 
examination findings, the veteran does or does not suffer 
from the disabilities at issue.  Under the circumstances, 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claims for service 
connection.  

Finally, turning to the issues of increased evaluations for 
the veteran's service-connected arteriosclerotic heart 
disease and post-traumatic stress disorder, the Board notes 
that the veteran last underwent a VA cardiovascular 
examination for compensation purposes in January 2004, 
approximately 3 1/2 years ago.  Significantly, at that time, 
the VA examiner conducting the examination did not have 
access to the veteran's claims folder.  Moreover, the veteran 
last underwent a VA psychiatric examination for compensation 
purposes in October 2002, more than 4 1/2 years ago.  To 
date, the veteran has continued to voice his contention that 
his service-connected cardiovascular and psychiatric 
symptomatology has increased in severity.  Accordingly, the 
Board is of the opinion that additional, more contemporaneous 
examinations would be appropriate prior to a final 
adjudication of the veteran's claims for increased ratings.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO for the following actions:  

1.  The RO should attempt to contact all 
of the private physicians who have 
provided statements in support of the 
veteran's claims, with a request that 
they submit copies of any and all records 
of treatment of the veteran for post-
traumatic osteoarthritis, beriberi, 
malnutrition, peripheral neuropathy, 
residuals of a shrapnel wound to the left 
shoulder, arteriosclerotic heart disease, 
and post-traumatic stress disorder.  All 
such records obtained should be included 
in the veteran's claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
such private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent pertinent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA medical examinations, to 
include, if necessary, examinations by 
appropriate specialists, in order to more 
accurately determine the exact nature and 
etiology of his claimed post-traumatic 
osteoarthritis, beriberi, malnutrition, 
peripheral neuropathy, and residuals of a 
shrapnel wound to the left shoulder, as 
well as the current severity of his 
service-connected arteriosclerotic heart 
disease and post-traumatic stress 
disorder.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include 
radiographic studies and/or magnetic 
resonance imaging) should be performed.  

Following completion of the examinations, 
the appropriate examiner or examiners 
should specifically comment as to whether 
the veteran currently suffers from post-
traumatic osteoarthritis, beriberi, 
malnutrition, peripheral neuropathy, 
and/or residuals of a shrapnel wound to 
the left shoulder.  Should it be 
determined that the veteran does, in 
fact, suffer from post-traumatic 
osteoarthritis, beriberi, malnutrition, 
or peripheral neuropathy, an additional 
opinion is requested as to whether any or 
all of those disabilities are present to 
a compensable degree.  Should it be 
determined that the veteran does, in 
fact, suffer from a left shoulder 
disability, a further opinion is 
requested as to whether that disability 
as likely as not had its origin during 
the veteran's period or periods of active 
military service.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for post-traumatic 
osteoarthritis, beriberi, malnutrition, 
peripheral neuropathy, and the residuals 
of a shrapnel wound to the left shoulder, 
as well as his claims for increased 
initial evaluations for service-connected 
arteriosclerotic heart disease and post-
traumatic stress disorder.  Should the 
benefits sought on appeal remain denied, 
the veteran and is representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
March 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


